Baokes, Y. C.
The bill is to foreclose a real estate mortgage made by the defendant Ciamboli to one Laudati for $4,800, May 1st, 1924, payable May 1st, 1928. Laudati assigned the mortgage to Dotto, the complainant’s testator, June 1st, 1925, to secure a loan of $2,500. The documents were delivered and duly recorded and remained in the possession of the assignee or his estate. Ciamboli had no actual notice of the assignment and, in ignorance, paid all but $600 of the mortgage debt to Laudati] $866 before the assignment was recorded and $3,334 after, which Laudati pocketed. The money was paid in small sums as Ciamboli was able to earn and save it. There is $1,800 due on the $2,500 loan—a memorandum found in Dotto’s papers show three payments aggregating $700. Laudati claims to have paid the Dotto loan in full and he gave at least three different and conflicting versions of how that was done, any of which, if the others were true, was obviously false ] and to round out his string of falsehoods he says he was authorized by Dotto to collect the principal *38■and interest and that he paid it over to him as he got it. The truth is not in him. He is both thief and liar, and resorted to perjury to shield himself from the wrath of Ciamboli, fearing nothing from the dead Dotto. His testimony is without probative value.
Ciamboli was charged- in law with notice of the recorded assignment, and payments made thereafter to Laudati cannot be credited on the mortgage debt. Emery v. Gordon, 33 N. J. Eq. 447; Steadman v. Foster, 83 N. J. Eq. 641.
The complainant is entitled to a decree for $1,800 and interest.